                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE



GERALD BOYCE,

                       Petitioner,

       V.                                                   Civ. Act No. 16-817-LPS


CLAIRE DEMATTEIS,Cominissioner,
Delaware Department of Corrections,
ROBERT MAY,Warden, and ATTORNEY
GENERAL OF THE STATE OF DELAWARE,

                       Respondents.^




J. Brendan O'Neill, Office of Defense Services for the State of Delaware, Wilmington, Delaware.
Attorney for Petitioner.

Kathryn j. Harrison, Deputy Attorney General, Delaware Department ofJustice, Wilmington,
Delaware. Attorney for Respondents.




                                 MEMORANDUM OPINION




September 30, 2019
Wilmington, Delaware


'Commissioner Claire DeMatteis and Warden Robert May have replaced former Commissioner
Robert M. Coupe and former Warden G.R.Johnson, original parties to the case. See Fed. R. Civ. P.
11(d).
STARI^
STi
                         fl—^
       U.S. District Judge:

          Pending before the Court is an Application For A Writ Of Habeas Corpus Pursuant To 28

U.S.C- § 2254 ("Petition") filed by Petitioner Gerald Boyce ('Tetitioner"). (D.I. 3) The State filed

an Answer in opposition, to which Petitioner filed a Reply. (D.I. 9; D.L 13) For the reasons

discussed, the Court will dismiss Petitioner's § 2254 Petition as time-barred by the one-year period

of limitations prescribed in 28 U.S.C. § 2244(d)(1).

I.        BACKGROUND


          On May 1, 2013, pursuant to a consolidated plea agreement,Petitioner pled guilty to drug

dealing.^ (D.I. 9 at 1) On that same day, the Superior Court sentenced Petitioner to one year of

Level V incarceration with no probation to follow. (D.I. 9 at 1) Petitioner did not file a direct

appeal.

          On April 30,2014, Delaware's Office of Defense Services ("OPD") filed a motion for post-

conviction relief pursuant to Delaware Superior Court Criminal Rule 61 ("Rule 61 motion") on

Petitioner's behalf, which the Superior Court denied on December 3, 2014. (D.I. 9 at 2) The

Delaware Supreme Court affirmed that decision on October 12,2015. See Aricidiacono v. State, 125

A.3d 677(Del. 2015).

          On September 19, 2016, the OPD filed a § 2254 Petition on Petitioner's behalf, asserting

that Petitioner's lack of knowledge of an evidence scandal at the Office of the Chief Medical

Examiner("OCME")was material to his decision to plead guilty and, therefore, his guilty plea was

involuntary pursuant to Brady v. United States, 397 U.S. 742, 748 (1970). (D.I. 3) Petitioner also

argues that the Delaware Supreme Court made unreasonable findings of fact during his post-

conviction appeal regarding OCME misconduct. The State filed an Answer asserting that the




^Petitioner filed another Petition for habeas corpus relief regarding his other case. See Boyce v. Coupe,
16-816-CFC.
Petition should be dismissed as time-barred or, alternatively, because the claims are meritless. (D.I.

13) Petitioner filed a Reply arguing that:(1) the Petition is timely filed pursuant to § 2244(d)(1)(D);

or (2) the Petition should be deemed timely filed through the application of equitable tolling. (D.I.

13 at 5-8)

        A. OCME Criminal Investigation

        The relevant information regarding the OCIvIE evidence mishandling is set forth below:

                In Februar}' 2014, the Delaware State PoHce ("DSP") and the
                Department ofJustice ("DOJ") began an investigation into criminal
                misconduct occurring in the Controlled Substances Unit of
                the OCME.


                The investigation revealed that some drug evidence sent to
                the OCME for testing had been stolen by OCME employees in some
                cases and was unaccounted for in other cases. Oversight of the lab
                had been lacking, and security procedures had not been followed.
                One employee was accused of"dry labbing"(or declaring a test result
                without actually conducting a test of the evidence) in several cases.
                Although the investigation remains ongoing, to date, three OCME
                employees have been suspended (two of those employees have been
                criminally indicted), and the Chief Medical Examiner has been fired.

                There is no evidence to suggest that OCME employees tampered
                with drug evidence by adding known controlled substances to the
                evidence they received for testing in order to achieve positive results
                and secure convictions. That is, there is no evidence that the OCME
                staff"planted" evidence to wrongly obtain convictions. Rather, the
                employees who stole the evidence did so because it in fact consisted
                of illegal narcotics that they could resell or take for personal use.

Brvmi V. State, 108 A.3d 1201,1204-05 (Del. 2015).

II.     TIMELINESS


        The Antiterrorism and Effective Death Penalty Act of 1996("AEDPA")prescribes a one-

year period of limitations for the filing of habeas petitions by state prisoners, which begins to run

£com the latest of:
               (A)the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such review;

               (B) the date on which the impediment to filing an application created
               by State action in violation of the Constitution or laws of the United
               States is removed,if the applicant was prevented from filing by such
                State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court,if the right has been newly
               recognized by the Supreme Court and made retroactively applicable
                to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

28 U.S.C. § 2244(d)(1). AEDPA's limitations period is subject to statutory and equitable tolling. See

Holland V. Florida, 560 U.S. 631,645 (2010)(equitable tolling); 28 U.S.C. § 2244(d)(2)(statutory

tolling).

        Petitioner's § 2254 Petition, filed in 2016,is subject to the one-year limitations period

contained in § 2244(d)(1). See Undh v. Murphy, 521 U.S. 320, 336 (1997). Petitioner does not allege,

and the Court cannot discern, any facts triggering the application of § 2244(d)(1)(B) or (C). He

does, however, assert that he is entitled to a later starting date for AEDPA's limitations period —

April 15, 2014 — under § 2244(d)(1)(D), because that is the date on which the State began to notify

defendants in certain active cases about the OCME evidence misconduct. (D.I. 13 at 7)

        Petitioner's § 2254 Petition, filed in 2016,is subject to the one-year limitations period

contained in § 2244(d)(1). See Undh v. Murphy, 521 U.S. 320, 336 (1997). Petitioner does not allege,

and the Court cannot discern, any facts triggering the appUcalion of § 2244(d)(1)(B) or (C). The

State contends that the starting date for the limitations period is November 17, 2011,the date on

which Petitioner's conviction became final. (D.I. 11 at 6) Petitioner, however, disagrees, and

appears to assert that he is entitled to a later starting date for AEDPA's limitations period — April 15,
                                                    3
2014 — under § 2244(d)(1)(D), because that is the date on which the State began to notify defendants

in certain active cases about the OCME evidence misconduct. (D.L 15 at 7-8)

        In order to determine if the April 15, 2014 revelation of the OCME misconduct constitutes

a newly discovered factual predicate warranting a later starting date for the limitations period under

§2244(d)(l)(D), the Court must first distill Petitioner's argument to its core. The argument appears

to be two-fold. First, Petitioner contends that the State violated Bratfy v. Maryland, 373 U.S. 83

(1963), by failing to disclose that there was ongoing misconduct at the OCME during the time he

was considering whether to enter a plea. Second, he contends that the Delaware state courts should

have deemed his guilty plea involuntary under Brady v. United States, 397 U.S. 742, 748 (1970), due to

the State's failure to disclose the Brady v. Maryland evidence, i.e., the OCME misconduct. In short,

Petitioner asserts that his lack of knowledge about the OCME misconduct is vital to his habeas

Claim because that lack of knowledge rendered his guilty plea involuntary and unknowing under

Bra(^ V. United States.

        Pursuant to Brady v. United States, a guilty plea is considered involuntary if it is "induced by

threats (or promises to discontinue improper harassment), misrepresentation (including unfulfilled

or unfiUable promises), or perhaps by promises that are by their nature improper as having no

proper relationship to the prosecutor's business (e.g. bribes)." Brady, 397 U.S. at 755. A violation of

Brarfy v. Maryland occurs when the government fails to disclose evidence materially favorable to the

accused,including both impeachment evidence and exculpatory evidence.^ See United States v. Bagley,



^A petitioner establishes a Brady v. Maryland vioh^ion by showing that:(1) the evidence at issue was
favorable to the accused, either because it was exculpatory or it had impeachment value:(2) the
prosecution suppressed the evidence, either willfully or inadvertently; and (3) the evidence was
material. See Strickkrv. Greene, 527 U.S. 263, 281-82 (1999); Uambert v. Blackwell, 387 F.3d 210,252
(3d Cir. 2004).
473 U.S. 667, 676 (1985). For purposes of the inquiry under § 2244(d)(1)(D), whether or not the

OCME misconduct affected, or could have affected. Petitioner's decision to plead guilty depends on

whether the drugs in his case were tested by the OCME and whether the results were provided to

him prior to entering a plea. Therefore,in order to tri^er a later starting date under § 2244(d)(l)(P)

for this involuntary plea/Bn7<^ v. Maryland Claim, Petitioner must show that (1) the drug evidence in

his case was tested by the OCME and he received the results of the test before entering a plea; and

(2) exercising due diligence, he could not have learned that the evidence in his case may have been

part of the compromised drug evidence involved in the OCME scandal until April 15, 2014.

        Petitioner has not met his burden, because he has not satisfied the first prong of this test.

Petitioner entered his guilty plea on May 1,2013,and the OCME report concerning the drugs in his

case is dated May 6, 2013. (D.I. 9 at 6 n.l6; D.I. 15-2 at 70) If the OCME test results were not

completed and/or provided to him until May 6, 2013, then the test results cannot be said to have

played a factor in his decision to plead guilty on May 1, 2013. Thus, the Court need not address the

second prong of the test, and concludes that Petitioner has not established a factual predicate

triggering a later starting date for the limitations period under § 2244(d)(1)(D). Accordingly, the

one-year limitations period began to run when Petitioner's conviction became final under

§ 2244(d)(1)(A).

        Pursuant to § 2244(d)(1)(A), if a state prisoner does not appeal a state court judgment, the

judgment of conviction becomes final, and the one-year period begins to run, upon expiration of the

time period allowed for seeking direct review. See KapTal v. United States^ 166 F.3d 565, 575, 578 (3d

Cir. 1999);Jones v. Morton, 195 F.3d 153,158(3d Cir. 1999). Here, the Delaware Superior Court

sentenced Petitioner on May 1, 2013,and he did not appeal that judgment. Therefore, Petitioner's

conviction became final on May 31, 2013. See Del. Supr. Ct. R. 6(a)(ii) (establishing a thirty day
period for timely filing of notice of appeal). Applying the one-year limitations period to that date,

Petitioner had until May 31, 2014 to timely file his Petition. See Wilson v. Beard, 426 F.3d 653(3d Cir.

2005)(holding that Federal Rule of Civil Procedure 6(a) and (e) applies to federal habeas petitions);

Phlipot V. Johnson, 2015 WL 1906127, at *3 n. 3(D. Del. Apr. 27, 2015)(AEDPA's one-year

limitations period is calculated according to anniversary method, i.e., limitations period expires on

anniversary of triggering event).

        Petitioner did not file the instant § 2254 petition xintil September 19,2016, approximately

two years and four months after the expiration of AEDPA's statute of limitations. Therefore, the

Petition is time-barred, unless the limitations period can be statutorily or equitably tolled.

        A. Statutory tolling

        Pursuant to § 2244(d)(2), a properly filed state post-conviction morion tolls AEDPA's

limitations period during the time the action is pending in the state courts, including any post-

conviction appeals, provided that the motion was filed and pending before the expiration of

AEDPA's limitations period. See Swart^ v. Meyers, 204 F.3d 417, 420-24 (3d Cir. 2000); Brice v. Taylor,

2002 WL 31107363, at *2(D. Del. Sept. 23, 2002). However, the limitations period is not tolled

during the ninety days a petitioner has to file a petition for a writ of certiorari in the United States

Supreme Court regarding a judgment denying a state post-conviction motion. See Stokes v. Dist.

Attomy ofThiladelphia, 247 F.3d 539,542 (3d Cic. 2001).

        Here, when Petitioner filed his Rule 61 motion on April 30, 2014, 333 days of AEDPA's

limitations period had already expired. The Rule 61 motion tolled the limitations period from April

30, 2014 through October 12, 2015, the date on which the Delaware Supreme Court affirmed the

Superior Court's denial of that motion. The limitations clock started to run again on October 13,

2015, and adding the remaining thirty-two days of the limitations period to that date demonstrates
that the last day on which Petitioner could have filed a timely Petition was November 16,2015/
Petitioner filed the instant Petition on September 19, 2016. Thus, even with the applicable statutory

tolling, the Petition is time-barred, unless equitable tolling is available.

        B. Equitable ToUing

        The one-year limitations period may be tolled for equitable reasons when the petitioner

demonstrates "(1) that he has been pursuing his rights diligently, and(2) some extraordinary

circumstance stood in his way and prevented timely filing." Holland, 560 U.S. at 649 (emphasis

added). Equitable tolling is not available where the late filing is due to the petitioner's excusable

neglect. Id.; Miller v. Mew Jers^ State Dept. ofCorr., 145 F.3d 616,618-19 (3d Cir. 1998). A petitioner's

obligation to act diligently applies to both his filing of the federal habeas application and to his filing

of state post-conviction applications. See LaCava v. ¥^ler, 398 F.3d 271, 277 (3d Cir. 2005). In turn,

the Third Circuit has explained that equitable tolling of AEDPA's limitations period may be

appropriate in the following circumstances:

                (1) where the defendant (or the court) actively misled the plaintiff;

                (2) where the plaintiff was in some extraordinary way prevented from
                asserting his rights; or

                (3) where the plaintiff timely asserted his rights mistakenly in the
                wrong forum.

See Jones, 195 F.3d at 159/ Thomas v. Snyder, 2001 WL 1555239, at *3-4(D. Del. Nov. 28,2001).

        Petitioner contends that the Court should equitably toU the limitations period from May 31,

2013 through April 30, 2014, the date on which he filed his Rule 61 motion,and deem his Petition

timely filled. Fie asserts that he was unable to file his Rule 61 motion until April 30,2014, and his


'^Since the limitations period actually expired on November 15, 2015, a Sunday, the period extended
through the end of the day on November 16, 2015. See Fed. R. Civ. Proc. 6(a)(1)(C).

                                                      7
delay in filing (presumably both the instant Petition and his Rule 61 motion)"was caused by

extraordinary circumstances created by a deceptive member of the prosecution team — i.e. OCME."

(D.I. 13 at 8) He contends that it "would not be in keeping with the principles of equity to penalize

Petitioner] because, through no fault of his own,he was unable to file his motion prior to April 30,

2014. Further, because Petitioner's claim arises firom systemic government misconduct, the interest

of justice requires his claim be heard." (D.I. 13 at 8)

        Petitioner's equitable tolling argument is unavailing. He raised the issue of the OCME drug

evidence scandal in his Rule 61 motion that he filed in the Delaware Superior Court on April 30,

2014, and the Delaware Supreme Court affirmed the denial of the Rule 61 motion on October 13,

2015. Petitioner could have filled a timely "protective" § 2254 petition^ in this Court along with a

motion to stay the proceeding while awaiting the Delaware state courts' post-conviction decisions,

or he could have filed a habeas petition during remaining thirty-two days left in AEDPA's

limitations period after the Delaware Supreme Court's post-conviction decision on October 13,

2015. Given these dates, Petitiooer has not demonstrated that he (or his counsel) was prevented

from filing a basic habeas petition in this Court. See Rtfrr v. Varano, 712 F.3d 784,804(3d Cir. 2013)

("pjor a petitioner to obtain relief [via equitable tolling] there must be a causal connection, or nexus,

between the extraordinary circumstances he faced and the petitioner's failure to file a timely federal

petition."). Similarly, Petitioner's failure to timely file a petition during the thirty-two days remaining

in AEDPA's limitations period after the Delaware Supreme Court issued its post-conviction



^The Supreme Court has explained that a "petitioner's reasonable confusion about whether a state
filing would be timely" when attempting to exhaust state remedies may constitute good cause for
him to file a "protective petition in federal court and askQ the federal court to stay and abey the
federal habeas proceedings until state remedies are exhausted." Pace v. DiGuglielmo^ 544 U.S. 408, 416
(2005).
appellate decision also precludes a finding that Petitioner exercised the requisite "due diligence" to

warrant equitably tolling the limitations period. See, e.g., Valverde v. Stinson, 224 F.3d 129,134(2d Cir.

2000)(once extraordinary circumstance ends, petitioner must exercise reasonable diligence in filing

his petition).

        Finally, to the extent the delayed filing was due to a miscalculation or mistake on the part of

the attomey(s) representing Petitioner, "attorney error, miscalculation, inadequate research, or other

mistakes" do not amount to extraordinary circumstances for equitable tolling purposes. See

Hendricks v. Johnson, 62 F. Supp. 3d 406, 411 (D. Del. 2014). In short. Petitioner cannot demonstrate

that the OCME scandal, and/or the timing of the State's disclosure about the OCME scandal,

actually prevented him firom timely filing a petition seeking federal habeas relief. For all of these

reasons, the Court concludes that the doctrine of equitable tolling is not available to Petitioner on

the facts he has presented. Accordingly, the Court will deny the instant Petition as time-barred.''

III.    CERTIFICATE OF APPEALABILITY


        A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate of appealability is

appropriate when a petitioner makes a "substantial showing of the denial of a constitutional right"

by demonstrating "that reasonable jurists would find the district court's assessment of the

constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,

484 (2000). When a district court denies a habeas petition on procedural grounds without reaching

the underlying constitutional claims, the court is not required to issue a certificate of appealability

unless the petitioner demonstrates that jurists of reason would find it debatable:(1) whether the




^Having concluded that it must deny the Petition as time-barred, the Court will not address the
State's alternate reason for denying the Petition.
petition states a valid claim of the denial of a constitutional right; and (2) whether the court was

correct in its procedural ruling. See Slack, 529 U.S. at 484.

        The Court has concluded that the instant Petition is time-barred. Reasonable jurists would

not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate of

appealability.

IV.     CONCLUSION


        For the reasons discussed. Petitioner's Application For A Writ Of Habeas Corpus Pursuant

To 28 U.S.C. § 2254 is DENIED. An appropriate Order will be entered.




                                                    10
